EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.   
The Application has been amended as follows:  
Claim 15. On Page 5, Line 15, recites “physically attaching said cover to said areas of said first material on said printed circuit board using said fixing agent and over said photodiode,…”. Should be corrected to: 
“physically attaching said cover to said areas of said conductor on said printed circuit board using said fixing agent and over said photodiode,…”.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Claim Objections

The objection to claims because of the following informalities is withdrawn in light of Applicant’s amendment. 
Claim Rejections - 35 USC § 112


The rejection of claims 3-5 and 15-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in light of Applicant’s amendment. 
Allowable Subject Matter




Claims 1-8, 10-21 are allowed.
Claim 9 is canceled.
The following is an examiner’s statement for reasons of allowance because the prior art of records ((US 2005/0185882 A1) Jeffrey Zack et al., (US 2010/0025846 A1) Naoki Nishiyama; (US 2004/0105627 A1) Marian C. Hargis et al.; (US 2018/0292078 A1) Long Zheng; (US 2005/0062117 A1) Kendra Gallup et al.; has failed alone or in combination to teach the claim limitations (as shown in bold and underlined):
Regarding Claim 1, An assembly of electronic components for reception of data using an optical fibre wherein said assembly comprises: 
a photodiode; 
an amplifier coupled to said photodiode 
a printed circuit board, said photodiode and amplifier physically mounted on said printed circuit board; 
wherein said printed circuit board has areas of a conductor to which components may be attached using a fixing agent, and areas of an insulator to which components will not attach using said fixing agent; and 
conducting bond wires configured to directly couple said amplifier and said photodiode to conducting traces on an opposite side of said printed circuit board with respect to said amplifier and said photodiode; and 
a cover, said cover configured to cover said amplifier and said photodiode, wherein said cover is physically attached to said printed circuit board so as to provide mechanical rigidity 
wherein said printed circuit board has areas of said conductor and said insulator which are configured to fix a position of said cover by use of said fixing agent such that said lens is aligned to focus said light signals from said fibre onto said photodiode.

Regarding Claim 15, A method of assembly of electronic components for reception of data using an optical fibre, said method comprising: 
providing a printed circuit board; 
physically mounting on said printed circuit board a photodiode and an amplifier;
providing on said printed circuit board at least one conductive trace from an edge of said printed circuit board to at least one region of said board on which said amplifier and said photodiode are mounted;
 010-9278-6098/1/AMERICASproviding conducting bond wires configured to directly couple said amplifier and said photodiode to conducting traces on an opposite side of said printed circuit board with respect to said amplifier and said photodiode; 
providing on said printed circuit board holes through said board configured to provide electrical connection between opposite sides of said printed circuit board; 
providing a cover for said photodiode and said amplifier, said cover having an optically transparent aperture containing a lens configured to focus modulated light signals from a fibre onto said photodiode, and said cover being configured to be able to be attached to areas of 
providing on said printed circuit board areas of a conductor and areas of an insulator configured for attachment of said cover wherein said fixing agent can adhere to said conductor and wherein said fixing agent will not adhere to said an insulator, and wherein said areas of said conductor and said an insulator are disposed on the printed circuit board so as to fix a position of said cover when said cover is attached to said printed circuit board so that said lens in said cover will be correctly aligned with said photodiode; 
physically attaching said cover to said areas of said conductor on said printed circuit board using said fixing agent and over said photodiode, said cover being configured to provide mechanical rigidity around said photodiode and said amplifier; and 
coupling said amplifier and said photodiode to said conducting traces on said printed circuit board.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion






The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
(US 2012/0195563 A1) 	Katsuhiro Takenaga et al., 
US 20100025846 A1		Nishiyama; Naoki
US 20180292078 A1		Zheng; Long
US 20040105627 A1		Hargis, Marian C. et al.
US 5610395 A			Nishiyama; Naoki 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABBAS H ALAGHEBAND/ Primary Examiner, Art Unit 2636